Case 6:21-mj-01015-EJK Document 7 Filed 01/13/21 Page 1 of 1 PageID 22


                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA



IN RE: Due Process Protections Act                 CASE NO. 3:20-mc-20-J-32


                    STANDING ORDER REGARDING
                   DUE PROCESS PROTECTIONS ACT

      Pursuant to the Due Process Protections Act, the Court confirms the

United States’ obligation to produce all exculpatory evidence to the defendant

pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its progeny and orders

the United States to do so. Failing to do so in a timely manner may result in

consequences, including exclusion of evidence, adverse jury instructions,

dismissal of charges, contempt proceedings, and sanctions.

      The Clerk is directed to enter this order in all criminal cases pending on

October 21, 2020, or filed thereafter.

      DONE AND ORDERED in Jacksonville, Florida on December 1, 2020.
